Citation Nr: 1123212	
Decision Date: 06/17/11    Archive Date: 06/28/11	

DOCKET NO.  09-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by benign paroxysmal positional vertigo.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic tinnitus.

4.  Entitlement to service connection for a bilateral wrist disorder.

5.  Entitlement to service connection for a disorder of the cervical spine.

6.  Entitlement to service connection for a chronic gastrointestinal disorder, to include as secondary to service-connected lumbar disc herniation.

7.  Entitlement to service connection for traumatic iritis of the right eye, or residuals thereof.

8.  Entitlement to service connection for the residuals of a shrapnel wound to the testicles, to include loss of a testicle.

9.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches with pseudotumor cerebri.

10.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 23, 2002 to December 8, 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2007 and January 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

With respect to a potential claim for a total disability rating based upon individual unemployability, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total disability rating based upon individual unemployability is part of an increased rating when such claim is raised by the record.  The Court further held that, when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for a total disability rating based upon individual unemployability will be considered part and parcel of the claim for benefits for the underlying disability. 

Here, given the various references to the impact of migraine headaches on the Veteran's (former) employment as a store manager, the Board is of the opinion that a claim for a total disability rating based upon individual unemployability has, in fact, been raised by the record.  Accordingly, the Board will proceed with adjudication of that issue.  However, the appeal as to the issue of a total disability rating based upon individual unemployability, as well as the other issues currently before the Board, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the disabilities at issue, as well as the severity of the Veteran's service-connected migraine headaches, and the impact of his various service-connected disabilities on his ability to obtain and retain substantially gainful employment.

In that regard, it is contended that the Veteran's benign paroxysmal vertigo, bilateral hearing loss, chronic tinnitus, cervical spine disability, and residuals of a shrapnel wound to the testicles are the result of an incident in Iraq, at which time the Veteran was subjected to the explosion of an improvised explosive device and a rocket propelled grenade within a two-minute period, resulting in his being thrown against a wall, striking his head, and sustaining the aforementioned "blast injuries."  It is further contended that the Veteran's alleged bilateral wrist disability is the result of "strenuous exercising" to which he was subjected during his period of basic training, and that his current iritis of the right eye is the result of being struck in that eye by a pine cone during that same period of basic training.  Finally, according to the Veteran, current manifestations of his service-connected migraine headaches are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 10 percent schedular evaluation now assigned.  As contended by the Veteran, his service-connected migraine headaches have resulted in the loss of three jobs, and rendered him essentially unable to obtain or retain substantially gainful employment.

The Board notes that, according to the Veteran's DD Form 214, he served in Iraq from February 1 to May 31, 2004, and again from August 1 to November 30, 2004.  The Veteran's military occupational specialty was that of Infantryman.  Per his DD Form 214, awards and commendations given the Veteran included the Purple Heart Medal, the Kosovo Campaign Medal, the Combat Infantry Badge, the Global War on Terrorism Expeditionary Medal, the Global War on Terrorism Service Medal, and the Iraq Campaign Medal.  However, an Enlisted Record Brief dated in January 2005 shows service only in Fort Benning (Georgia), Ledward Barracks, (Schweinfurt, Germany), and Walter Reed Army Medical Center (Washington, D.C.).  Significantly, that same document indicates that the only awards and commendations given the Veteran were the National Defense Service Medal, the Global War on Terrorism Expeditionary Medal, and the Global War on Terrorism Service Medal.  Moreover, in a Memorandum for the Commander of the Medical Evaluation Board (Walter Reed Army Medical Center), it was noted that the Veteran had been stationed near Schweinfurt (Germany), but deployed to Iraq on February 12, 2004, with a profile limiting him exclusively to support base-related duties running shifts at the Tactical Operations Center of his unit.  According to that Memorandum, the Veteran was evacuated out of Iraq on or about April 4th with a complaint of testicular pain.  The Veteran was subsequently found to have a testicular cyst, for which he underwent surgery in Wuerzburg (Germany), following which he was placed on convalescent leave.  Significantly, no shrapnel or trauma was found or related to the Veteran's testicular cyst.  Moreover, following his convalescent leave, he was retained in Germany, and not redeployed to Iraq.  Once again, it was noted that the Veteran was never injured in a blast, nor did he ever have a shrapnel injury.

The Board observes that, in November 2004, during the Veteran's period of active service, he received a Physical Profile for what was described as a dilated pupil with light sensitivity.  An audiometric examination, likewise conducted in November 2004, showed a complaint of constant tinnitus in the right ear for the past three months, though in a setting of completely normal hearing.  Significantly, following a VA audiometric examination in September 2008, it was recommended that, given that the Veteran's hearing was within normal limits, he be referred to another provider for a determination of the etiology of his claimed tinnitus.

Regarding the Veteran's claimed gastrointestinal disorder, the Board notes that, following esophagogastroduodenoscopy (EGD) in late December 2004, the Veteran was described as suffering from esophagitis and duodenitis, but with no evidence of ulcer disease.  In early December 2005, it was recommended that the Veteran cease taking certain nonsteroidal anti-inflammatory medications, and instead take an antinausea medication (Phenergan) and a stomach acid pill (Zantac).  Significantly, during the course of a VA gastrointestinal examination in September 2008, the Veteran gave a history of duodenal ulcer disease in service.  Moreover, at the time of a January 2011 hearing before the undersigned Veterans Law Judge in January 2011, the Veteran for the first time argued that his current gastrointestinal problems were in some way causally related to medication prescribed for his service-connected low back disability.

The Board observes that, during the course of the January 2011 hearing, the Veteran indicated that his service-connected migraine headaches were becoming worse, occurring approximately one time per day, and measuring 6-8 on a scale of 10.  According to the Veteran, his service-connected migraine headaches had become so bad that he had found it necessary to stop working.  See Transcript, pp. 6-8.  Significantly, the Veteran last underwent a VA neurologic examination for the purpose of evaluating the severity of his service-connected migraine headaches in September 2008, approximately three years ago.

At the time of that same January 2011 hearing, the Veteran indicated that his hearing had been becoming progressively worse.  See Transcript, p. 17.  A review of the record discloses that the Veteran last underwent a VA otologic examination in June 2007, while his last VA audiometric examination was conducted in September 2008.  Under the circumstances, the Board is of the opinion that additional, more contemporaneous examinations would be appropriate prior to a final adjudication of the Veteran's current claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Finally, the Board notes that, during the course of the aforementioned January 2011 hearing, the Veteran indicated that, around or about December 2010, he had seen a private neurologist for evaluation of his cervical spine, and various other disabilities.  See Transcript, pp. 30, 42.  The Veteran further indicated that, around or about April or May of 2010, he saw a private "eye doctor" who told him that his current eye disability was in some way related to his period of active military service.  See Transcript, pp. 37, 38, 40.  Significantly, none of the aforementioned records are at this time a part of the Veteran's claims folder.  Under the circumstances, further development of the evidence is necessary prior to a final adjudication of the Veteran's claims.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the appropriate service department and/or record storage facility in an attempt to verify the exact circumstances of the Veteran's period(s) of active military service, to include, to the extent possible, complete unit histories detailing the dates and places of all of the Veteran's service assignments.  Specific information should be sought from the appropriate facility regarding the exact circumstances of the Veteran's alleged awards of the Purple Heart Medal, and the Combat Infantryman's Badge.  Moreover, as per the aforementioned Memorandum for the Commander of the Medical Evaluation Board, Walter Reed Army Medical Center, specific information/verification should be sought as to whether, at any time during the Veteran's period of active military service, he sustained a blast and/or shrapnel injury to any part of his body.  All such information, including any additional service treatment records located, once obtained, should be made a part of the Veteran's claims folder.  Moreover, should such information prove to be unavailable, the RO/AMC should specifically so state.

2.  The RO/AMC should then contact the Veteran, with a request that he provide the full name and address for the private neurologist and "eye doctor" referenced during the course of the aforementioned January 2011 Travel Board hearing.  Following receipt of that information, the RO/AMC should contact that each identified medical provider with a request that they provide copies of any and all records of treatment of the Veteran in their possession.  The Veteran should be requested to sign the necessary authorization for release of those private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2010, and specifically including any reports of magnetic resonance imaging of the Veteran's brain or lumbar spine dated around or about December of 2010, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  Once again, the Veteran and his representative should be informed of any such problem.

4.  The Veteran should then be afforded additional VA otologic, audiometric, orthopedic, gastrointestinal, genitourinary, ophthalmologic, and neurologic examinations in order to more accurately determine the exact nature and etiology of the disabilities at issue, as well as the current severity of the Veteran's service-connected migraine headaches.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examinations.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse affect on his claim.

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies (including, in the case of the aforementioned otologic/audiometric examinations, full electronystagmographic and/or position/balance testing) should be performed.  

Following completion of the otologic/audiometric examinations, the examining otologist should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder characterized by benign paroxysmal positional vertigo, as well as chronic tinnitus, and hearing loss disability as defined by 38 C.F.R. § 3.385 (2010).  Should it be determined that the Veteran does, in fact, suffer from any of the aforementioned disabilities, an additional opinion is requested as to whether such disability at least as likely as not had its origin during the Veteran's period of active military service, to include, only if verified, the aforementioned "blast injuries."

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable disorders of the cervical spine and/or bilateral wrists, and, if so, whether such disabilities at least as likely as not had their origin during the Veteran's period of active military service, to include (in the case of the Veteran's claimed cervical spine disability), and only if verified, the aforementioned "blast injuries."

Following completion of the gastrointestinal examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable gastrointestinal disorder, to include esophagitis, duodenitis, and/or ulcer disease, and, if so, whether such disability at least as likely as not had its origin during the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from a chronic gastrointestinal disability, but that such disability did not have its origin during the Veteran's period of active military service, an additional opinion is requested as to whether any chronic gastrointestinal disorder identified is at least as likely as not proximately due to, the result of, or aggravated by medication for the Veteran's service-connected disorder of the lumbar spine. 

Following completion of the genitourinary examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder of the genitourinary system, to include residuals of epididymectomy and/or orchiectomy (including scarring), and, if so, whether such disability at least as likely as not had its origin during the Veteran's period of active military service, to include, only if verified, the aforementioned "blast injuries."

Following completion of the ophthalmologic examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder of the right eye, including iritis, and, if so, whether such disability at least as likely as not had its origin during the Veteran's period of active military service.

Following completion of the neurologic examination, the examiner should specifically comment as to frequency and severity of the Veteran's service-connected migraine headaches, to include whether such headaches are productive of characteristic prostrating attacks averaging one in two months over the last several months, as opposed to characteristic prostrating attacks occurring on an average once a month over the last several months, or very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  The claims folder (including the aforementioned Memorandum for the Commander of the Medical Evaluation Board, Walter Reed Army Medical Center, as well as the June 2005 Psychiatric Medical Evaluation Board) and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  A notation to the effect that this record review has taken place must be included in the examination reports.  

5.  The RO should then readjudicate the Veteran's claims for service connection, as well as his claim for an initial evaluation in excess of 10 percent for service-connected migraine headaches.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in February 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The issue of entitlement to a total disability rating based upon individual unemployability will be held in abeyance pending completion of the development described above regarding the other issues currently on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



